Citation Nr: 0421131	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-21 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than December 6, 
2000 for a grant of service connection for residuals of a 
left ankle fracture (including the question of whether a 
November 3, 1948 rating decision, which denied service 
connection for said disability, was clearly and unmistakably 
erroneous).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from September 1942 to 
December 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Buffalo, New York, Regional Office (RO), which, in part, 
assigned December 6, 2000 as the effective date for a grant 
of service connection for residuals of a left ankle fracture.  

In July 2004, appellant's motion for advancement on the 
docket was granted, on account of advanced age.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC; and VA will notify appellant 
if further action is required on your part.


REMAND

It appears that in a November 2002 Substantive Appeal and a 
July 2004 informal hearing presentation, appellant and his 
representative have raised a subissue involving whether a 
November 3, 1948 rating decision, which denied service 
connection for residuals of a left ankle fracture, was 
clearly and unmistakably erroneous.  However, it does not 
appear from the record that the RO has formally adjudicated 
that clear and unmistakable error claim.  The clear and 
unmistakable error claim appears "inextricably intertwined" 
with the earlier effective date appellate issue, since a 
finding of clear and unmistakable error would potentially 
change the effective date for the service connection grant.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to another procedural matter, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The Veterans Claims Assistance Act of 
2000 requires that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which evidence was to 
be provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, he should be specifically informed 
to submit all evidence that he has in his possession.  See 
38 C.F.R. § 3,159.  With respect to the appellate issue, 
since the RO has not issued appellant a VCAA letter, a remand 
of the case appears necessary for procedural due process 
concerns.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the appellate issue, 
including which evidence is to be 
provided by the appellant, and which by 
VA.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the appellate issue, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

2.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to an effective date earlier 
than December 6, 2000 for a grant of 
service connection for residuals of a 
left ankle fracture (including formal 
adjudication of the question of whether a 
November 3, 1948 rating decision, which 
denied service connection for said 
disability, was clearly and unmistakably 
erroneous).  (It is noted that this 
determination is based on the evidence of 
record at the time the earlier decision 
was made.)

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case (including, if 
indicated, the applicable laws and regulations pertaining to 
clear and unmistakable error in a prior rating action).  No 
action by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



